DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 2 is amended.
Claims 1, 4-5, and 7-20 are canceled.
Claims 2-3 and 6 are pending.

Response to Remarks
35 U.S.C. § 103
Per Claims 2-3: Applicant’s arguments with respect to claim(s) 2-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Per Claim 6: Applicant contends that the combination of references do not disclose “the first mobile device transfers the payment token in said encrypted form to the second mobile device”.  Applicant focuses the remarks on Yamakawa.  Examiner respectfully disagrees because, as described in the Non-Final Office Action at pp. 12-13, it is the combination of Yamakawa and Touati that discloses this element.  For example, Touati discloses receiving at a first user device a voucher from a back-end server and then relaying that voucher to a second user device.  Therefore, it is simply a substitution of data of encrypted tokens as disclosed in the Bondesen and Yamakawa combination for the data relayed in Touati.  Therefore, Applicant’s remarks are unpersuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per Claims 2-3: Claim 2 recites “enabling, based on the provisioning, the second mobile device as a payment device programmed to store the transferred data and to present at least some of the stored data to a point of sale device as payment credentials”.  However, the originally-filed specification fails to describe how this enabling is performed.  Rather, it appears that the originally-filed specification describes that this enabling is simply a result of the recited provisioning operation.  See originally-filed specification at p. 29, line 30 – p. 30, line 6.  Therefore, this claim element is inadequately supported by the originally-filed specification.  Claim 3 is rejected by reason of its dependency from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0213443 to Geffon et al. in view of U.S. Patent Pub. No. 2016/0098709 to Johnson et al. and U.S. Patent Pub. No. 2015/0350362 to Pollack et al.
Per Claim 2: Geffon discloses:
A method comprising: (see Geffon at Abstract: Disclosed herein are systems, methods, and non-transitory computer-readable storage media for creating sharable tokens 
communicating with a remote server computer (e.g., remote tokenization service) via a first mobile device (e.g., cardholder device 205) to receive in the first mobile device a payment token associated with a PAN (primary account number) that identifies a payment account owned by a user of the first mobile device; and (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.)
provisioning the payment token from the first mobile device to a second mobile device (e.g., delegate device 220), said provisioning including transfer of data from the first mobile device to the second mobile device; (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.  See also ¶ 45: The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.)
enabling, based on the provisioning, the second mobile device as a payment device programmed to store the transferred data and to present at least some of the stored data to a point of sale device as payment credentials; (see Geffon at ¶ 43: The See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.  See also ¶ 45: The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.)
However, Geffon fails to disclose, but Johnson, an analogous art of transferring payment tokens, discloses:
wherein the transfer of data occurs by the second mobile device scanning a bar code displayed on the first mobile device, (see Johnson at ¶ 118: For example, the user may be presented a QR code on a display within the automated teller machine and further instructed to scan the QR code using his or her mobile device. Upon scanning the QR code the user may be transmitted an electronic disclosure form, electronic information pamphlet, a payment token for use within a digital wallet, an electronic copy of the ATM session log, and/or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to share the payment token with the delegate device by having the delegate device scan a QR code representing the payment token using the techniques disclosed in Johnson.  One of ordinary skill in the art would have been motivated to make such a modification to easily share payment tokens.
However, the combination of Geffon and Johnson fails to disclose, but Pollack, an analogous art of using persistent network connections to transfer data via an intermediary, discloses:
wherein the first mobile device is in communication with the remote server during the scanning. (see Pollack at ¶ 10: The wearable device can receive push content from the service as the host device acts on its behalf sending and receiving messages with the service using its own persistent connection to the service.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to push payment tokens from the tokenization service to the delegate device via the cardholder device by applying the techniques of Pollack.  One of ordinary skill in the art would have been motivated to do so to send payment tokens to devices that do not have an internet connection.

Per Claim 3: The combination of Geffon, Johnson, and Pollack discloses the subject matter of claim 2, from which claim 3 depends.  However, Geffon fails to disclose, but Johnson discloses:
wherein the bar code is a QR code. (see Johnson at ¶ 118: For example, the user may be presented a QR code on a display within the automated teller machine and further instructed to scan the QR code using his or her mobile device. Upon scanning the QR code the user may be transmitted an electronic disclosure form, electronic information pamphlet, a payment token for use within a digital wallet, an electronic copy of the ATM session log, and/or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to share the payment token with the delegate device by having the delegate device scan a QR code representing the payment token using the techniques .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0254664 to Bondesen et al. in view of U.S. Patent Pub. No. 2016/0247156 to Hwang et al., U.S. Patent Pub. No. 2018/0302408 to Touati et al., and U.S. Patent Pub. No. 2014/0289531 to Yamakawa.
Per Claim 6: Bondesen discloses:
A method comprising: (see Bondesen at ¶ 3: Embodiments of the present invention address the above needs and/or achieve other advantages by providing apparatuses (e.g., a system, computer program product, and/or other device) and methods that help users enter into transaction securely.)
communicating with a remote server computer (i.e., tokenization service 50) via a first mobile device (i.e., payment device 4) to receive in the first mobile device a payment token associated with a PAN (primary account number) that identifies a payment account owned by a user (i.e., user 2) of the first mobile device; and (see Bondesen at ¶ 36: As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52.)
However, Bondesen fails to disclose, but Hwang, an analogous art of payment tokens, discloses:
provisioning the payment token from the first mobile device to a second mobile device adjacent to the first mobile device, said provisioning including transfer of data from the first mobile device to the second mobile device, said provisioning enabling the second mobile device as a payment device programmed to store the transferred data and to present at least some of the stored data to a point of sale device as payment credentials. (Examiner’s Note: the language “said provisioning enabling the second mobile device as a payment device programmed to store the transferred data and to present at least some of the stored data to a point of sale device as payment credentials” has been considered and determined to be a desired result of the provisioning operation.  Because it is a desired result, it receives no patentable weight.  However, for compact prosecution purposes, the following citation is provided: see Hwang at ¶ 16: In one embodiment, the secondary device is adapted to facilitate an electronic payment (e.g., through an application associated with the service provider) and receives a payment token from the master device, which is associated with the master account, and the secondary device. In various embodiments, one or more tokens may be used, the tokens may be single use or multi-use, and the tokens may be generated and transmitted to the secondary device by the master device or the service provider.  See also Hwang at ¶ 28: In various embodiments, communications module 218 may also communicate directly with the secondary device 240 using short-range communications, such as Bluetooth Low Energy, LTE Direct, radio frequency, infrared, Bluetooth, and near field communications (including tap-enabled communications).  See also ¶ 22: In various embodiments, the secondary device 240 may be implemented as a smart bracelet (as shown), tablet, laptop computer, personal computer, wristwatch with appropriate computer hardware resources, head mounted computer (e.g., 
the transfer of data is via radio data communication between the first mobile device and the second mobile device. (see Hwang at ¶ 27: The fund allocation instruction may be initiated through a user interface on the master device or through interaction with the secondary device 240, such as by tapping the master device 210 to the secondary device 240, or establishing a secure device to device network such as via Bluetooth, Bluetooth low energy (BLE) or a physical connection (e.g., cable).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cited functionality of Hwang in the Bondesen system.  One of ordinary skill in the art would have been motivated to do so to distribute and simultaneously control use of a given payment token, thereby making e-commerce payments easier.
However, the combination of Bondesen and Hwang fails to disclose, but Yamakawa, an analogous art of secured computer communicates, discloses:
receiving, by a first mobile device, a public encryption key from an application program running on a second mobile device, said public encryption key digitally signed by the application program running on the second mobile device to prevent tampering with said public encryption key; and (Examiner’s Note: the language “to prevent tampering with said public encryption key” has been considered and determined to recite a desired result of digitally signing the public encryption key.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following see Yamakawa at ¶ 47: The second relay device 20B creates a list of service names transmitted in step SA7, and encrypts the created list using the public key included in the personal certificate C3. The second relay device 20B further encrypts a message digest of the encrypted list using the private key of the second relay device 20B to generate an electronic signature (step SA8). Then, the second relay device 20B transmits the encrypted list, the electronic signature, and the electronic certificate C2 to the first relay device 20A (step SA9).  See also ¶ 49: The first relay device 20A receives the encrypted list, the electronic signature, and the electronic certificate C2 which are transmitted in step SA9.  See also ¶ 56 which discloses that the electronic certificate C2 includes a public key.)
relaying the public encryption key in a message to a remote server computer via the first mobile device, the message digitally signed by the first mobile device to prevent tampering with the message; (Examiner’s Note: the language “to prevent tampering with the message” has been considered and determined to recite a desired result of digitally signing the message.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see 
wherein: the payment token, as received in the first mobile device, is in an encrypted form resulting from encryption of the payment token using the public encryption key; and (see Yamakawa at ¶ 58: The terminal device 10 displays the lists acquired in step SB4 and step SB8 (step SB9). The user of the terminal device 10 performs an operation for selecting a service to be used from among the displayed lists (step SB10). The terminal device 10 encrypts the service name of the service selected by the user and a file used in the selected service using the public key included in the associated one of the electronic certificates received in step SA14 (step SB11).  See also ¶ 61: The terminal device 10 transmits the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3 to the first relay device 20A (step SB13). The first relay device 20A receives the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Yamakawa in the Bondesen system as modified by Hwang.  One of ordinary skill in the art would have recognized that applying the known technique disclosed in Yamakawa would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yamakawa to the Bondesen system as modified by Hwang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such computer communications features into similar systems.  Further, such application would have resulted in an improved system that increases the security of communicating sensitive transaction data, i.e., payment tokens.
However, the combination of Bondesen, Hwang, and Yamakawa fails to disclose, but Touati discloses transferring data received data in the same form as it was received, i.e., the first mobile device transfers the payment token in said encrypted form to the second mobile device. (see Touati at ¶¶ 108-109: Operation 403. Back-end server 105 generates the single-use voucher and returns the single-use voucher to first device 101.  Operation 404. First user device 101 prompts the user to transfer/pass the single-use voucher from first device 101 to second user device 102 (operation 403.1), and accepts user input to transfer the voucher (operation 403.2), so that the voucher is transferred from first user device 101 to second user device 102 (Operation 404).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Touati in the Bondesen system as modified by Hwang and Yamakawa.  One of ordinary skill in the art would have recognized that applying the known technique disclosed in Touati would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Touati to the Bondesen system as modified by Hwang and Yamakawa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such computer communications features into similar systems.  Further, such application would have resulted in an improved system that increases the security of communicating sensitive transaction data, i.e., payment tokens.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2001/0005839 discloses a system for electronic trading wherein a customer reserves a quota of tokens from an issuer which tokens are stored in the customer's mobile telephone, the customer activates the tokens so that they can be used for buying goods or services from a vendor, the customer selects between spending the tokens, or delegating the tokens to a delegate so that the delegate can spend the tokens with a vendor. The vendor will present the tokens to the issuer who will redeem the tokens for their monetary value. The issuer will bill the customer based on the tokens spent. The billing can be done for example in a monthly bill. The vendor may not learn who the delegates are, and when the delegates are spending tokens, they do so effectively as agents of the customer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN S KIM/Primary Examiner, Art Unit 3685